Justin Palfreyman
Vice President, Strategy & Business Development










August 14, 2020                BY EMAIL AND OVERNIGHT COURIER


Mr. John Rigas
SENSA Holdings LLC
667 Madison Avenue #5
New York, NY 10065
Mr. Jack Bellinger
General Counsel
SENSA Holdings LLC
10000 Memorial Drive, Suite 200
Houston, TX 77024
 
 
Mr. John Thrash
SENSA Holdings LLC
667 Madison Avenue #5
New York NY 10065
 



Gentlemen:

To follow up on our previous conversations regarding extending the deadline
after which either NW Natural Gas Storage, LLC (Seller) or SENSA Holdings LLC
(Buyer) can terminate the Purchase and Sale Agreement between Seller and Buyer,
dated as of June 20, 2018, as amended (Purchase Agreement), we are submitting
this letter to you and requesting that you acknowledge your agreement with the
matters set forth herein by signing it in the space provided below. Please note
that all capitalized terms used and not otherwise defined herein shall have the
meanings given to such terms in the Purchase Agreement.
Pursuant to Section 11.4 of the Purchase Agreement, Seller and Buyer agree that
Section 8.1(b)(i) of the Purchase Agreement is hereby amended to read as
follows:
“(i) automatically until September 30, 2020 if the CPUC has not issued the CPUC
Order as of the close of business on the first anniversary of the date of this
Agreement and/or.”
Seller and the Company may:
(a)make any capital expenditure or commitment to make a capital expenditure in
accordance with planned 2020 capital expenditures as set forth in the “2020
Capital Budget” (as defined in the letter agreement, dated June 26, 2020,
between the parties), and
(b)in the ordinary course of business, consistent with past practice and the
terms of the Purchase Agreement (as amended by this letter), enter into or amend
any storage Contract, including without limitation any Firm Storage Contract,
Interruptible Contract or Park and Loan Contract, but only if such Contract, as
entered into or amended, expires on or before March 31, 2021.
This paragraph constitutes the prior written approval of Buyer to the matters
set forth in clauses (a) and (b) in accordance with Section 6.1 of the Purchase
Agreement.
Pursuant to Section 11.4 of the Purchase Agreement, Seller and Buyer agree that
the definition of “Current Assets” in Section 1. 1 of the Purchase Agreement is
hereby amended to read as follows:
““Current Assets” as of a specified date means the sum of (a) the current assets
of the Company as reflected on a balance sheet of the Company as of that date as
determined under GAAP and, subject to the following exclusions, applied in a
manner consistent with





--------------------------------------------------------------------------------

Justin Palfreyman
Vice President, Strategy & Business Development


preparation of the Financial Statements, but excluding, however, (i) cash and
cash equivalents and (ii) intercompany accounts between the Company, on the one
hand, and Seller or its Affiliates, on the other, plus (b) the amount of cash,
if any, contributed by Seller or an Affiliate of Seller to the Company to serve
as collateral for the “GRS LC” (as defined in the Fifth Amendment to Purchase
and Sale Agreement, dated April 29, 2020, between the parties), plus accrued
interest on such amount of contributed cash from the date the GRS LC is issued
through the Closing Date based on an interest rate of 3% per annum, plus (c) the
aggregate of (i) all capital expenditures made by the Company from June 27, 2020
through the Closing Date relating to any and all of the projects set forth in
the “2020 Capital Budget” (as defined in the letter agreement, dated June 26,
2020, between the parties) but not to exceed the amounts set forth on Exhibit A
to the letter agreement, dated August 14, 2020, between the parties, for each
period identified on such Exhibit A and (ii) all expenditures made by the
Company to respond to any catastrophe or other emergency situation from June 27,
2020 through the Closing Date and to restore safe operations of the Business
(but not resulting from the gross negligence or willful misconduct of Seller,
the Company, or their respective Affiliates, or any of their respective
Representatives), including to prevent, mitigate or remedy the endangerment or
the health or safety of any person(s) or of the environment.”
All references in the Purchase Agreement to “Agreement,” “herein,” “hereof,” or
terms of like import referring to the Purchase Agreement or any portion thereof
are hereby amended to refer to the Purchase Agreement as amended by this letter.
Except as and to the extent expressly modified as set forth in this letter, the
Purchase Agreement shall remain in full force and effect in all respects. Each
of the provisions in Article XI of the Purchase Agreement is hereby incorporated
by reference herein, mutatis mutandis.







--------------------------------------------------------------------------------

Justin Palfreyman
Vice President, Strategy & Business Development


We look forward to working together to complete the transaction as soon as
possible.
Regards,


/s/ Justin Palfreyman
Justin Palfreyman
Vice President, Strategy & Business Development
NW Natural Gas Storage, LLC


***


Buyer acknowledges and agrees to the matters set forth in this letter as of the
date first set forth above.
SENSA Holdings LLC




By
/s/ John F. Thrash
 
 
 
 
John F. Thrash, Director
 
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ John Rigas
 
 
 
 
John Rigas, Director


 
 
 




